08-4293-ag
         Zhu v. Holder
                                                                                       BIA
                                                                                Schoppert, IJ
                                                                                A95 716 389
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 1 st day of February, two thousand ten.
 5
 6       PRESENT:
 7                           JON O. NEWMAN
 8                           ROSEMARY S. POOLER,
 9                           DEBRA ANN LIVINGSTON,
10                                        Circuit Judges.
11
12       _______________________________________
13
14       ZHI LING ZHU, also known as TSE LIN ZHU,
15                Petitioner,
16
17                           v.                                 08-4293-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., U.S.
20       ATTORNEY GENERAL, *
21                Respondent.
22       _______________________________________
23
24
25


                         *
                      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
             General Eric H. Holder Jr. is automatically substituted for former Attorney
             General Michael B. Mukasey as respondent in this case.
 1   FOR PETITIONER:        Gary J. Yerman, New York, New York,
 2                          New York.
 3
 4   FOR RESPONDENT:        Michael F. Hertz, Acting Assistant
 5                          Attorney General; Michelle Gorden
 6                          Latour, Assistant Director; Tracie
 7                          N. Jones, Trial Attorney, Office of
 8                          Immigration Litigation, United
 9                          States Department of Justice,
10                          Washington, D.C.
11
12       UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED, that the petition for review

15   is DENIED.

16       Zhi Ling Zhu, a native and citizen of the People’s

17   Republic of China, seeks review of an August 11, 2008 order

18   of the BIA, affirming the May 17, 2007 decision of

19   Immigration Judge (“IJ”) Douglas Schoppert, which denied her

20   application for asylum, withholding of removal, and relief

21   under the Convention Against Torture (“CAT”).   In re Zhi

22   Ling Zhu, No. A95 716 389 (B.I.A. Aug. 11, 2008), aff’g No.

23   A95 716 389 (Immig. Ct. N.Y. City May 17, 2007).     We assume

24   the parties’ familiarity with the underlying facts and

25   procedural history in this case.

26       “Where . . . the BIA agrees with the IJ’s conclusion

27   that a petitioner is not credible and, without rejecting any

28   of the IJ’s grounds for decision, emphasizes particular

29   aspects of that decision, we . . . review both the BIA’s and


                                  2
1    IJ’s opinions -- or more precisely, we review the IJ’s

2    decision including the portions not explicitly discussed by

3    the BIA.”     Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d

4    Cir. 2005).     We review the agency’s factual findings,

5    including adverse credibility findings, under the

6    substantial evidence standard.      See 8 U.S.C. §

7    1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66

8    (2d Cir. 2008).

9        “We defer . . . to an IJ’s credibility determination

10   unless, from the totality of the circumstances, it is plain

11   that no reasonable fact-finder could make such an adverse

12   credibility ruling.”     Xiu Xia Lin, 534 F.3d at 167.     For

13   asylum applications governed by the REAL ID Act, the agency

14   may, considering the totality of the circumstances, base a

15   credibility finding on an asylum applicant’s demeanor, the

16   plausibility of his or her account, and inconsistencies in

17   his or her statements, without regard to whether they go “to

18   the heart of the applicant’s claim.”      8 U.S.C. §

19   1158(b)(1)(B)(iii).

20       Substantial evidence supports the agency’s adverse

21   credibility determination.     Indeed, the IJ reasonably relied

22   on the inconsistency between Zhu’s testimony that she had


                                     3
1    never been arrested and her statement during her credible

2    fear interview that she had been arrested for passing out

3    Christian information flyers.       Moreover, there can be no

4    question as to the reliability of the record of Zhu’s

5    statements during her credible fear interview where she

6    admitted making such inconsistent statements.       Cf.

7    Ramsameachire v. Ashcroft, 357 F.3d 169, 179 (2d Cir. 2004)

8    (noting that where discrepancies and omissions arise in the

9    context of an applicant’s statements during an airport

10   interview, the agency and this Court must closely examine

11   the interview to ensure that it represents a “sufficiently

12   accurate record” of the applicant’s statements to merit

13   consideration in determining whether the applicant is

14   credible).   Furthermore, the IJ reasonably declined to

15   credit Zhu’s explanation that her smuggler told her to

16   exaggerate her claim in order to obtain asylum, finding that

17   her exaggeration demonstrated her willingness to lie to

18   immigration officials.   See Majidi v. Gonzales, 430 F.3d 77,

19   80-81 (2d Cir. 2005).

20       Ultimately, because a reasonable fact-finder would not

21   be compelled to conclude to the contrary, the IJ’s adverse

22   credibility determination was supported by substantial


                                     4
1    evidence.    See Xiu Xia Lin, 534 F.3d at 165-67.   Thus, the

2    agency properly denied Zhu’s application for asylum,

3    withholding of removal, and CAT relief insofar as it was

4    based on her practice of Christianity in China because each

5    of these claims was based on the same factual predicate and

6    Zhu’s testimony as to the underlying facts was not credited

7    by the IJ.    See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

8    2006).

9           Additionally, the agency did not err in finding that

10   Zhu failed to demonstrate a well-founded fear of persecution

11   on account of her religious activities in the United States,

12   as she does not cite any evidence in the record that

13   supports her claim of such a fear.    See Hongsheng Leng v.

14   Mukasey, 528 F.3d 135, 143 (2d Cir. 2008) (“[T]o establish a

15   well-founded fear of persecution in the absence of any

16   evidence of past persecution, an alien must make some

17   showing that authorities in h[er] country of nationality are

18   either aware of h[er] activities or likely to become aware

19   of h[er] activities.”).    Therefore, the agency reasonably

20   denied her application for asylum, withholding of removal,

21   and CAT relief insofar as it was based on her practice of

22   Christianity in the United States.    See Paul, 444 F.3d at

23   156.
                                    5
1        For the foregoing reasons, the petition for review is

2   DENIED.   As we have completed our review, the pending motion

3   for a stay of removal in this petition is DISMISSED as moot.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe, Clerk
6
7




                                  6